Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 5/23/2022. With the amendments, claims 1, 4, 6, 8-12, 14, 15, and 17-23 remain pending.  Claims 1, 4, 6, 8-12, and 14 are amended. Claims 17-23 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/23/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claim 1, 4, 6, 8-12, 14, 15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a system combination of tools for teaching children to play the piano and read musical notes using 
specific characters assigned to each finger and a specific animal assigned to each musical note, 
where each specific character and specific animal are provided as physical objects to be associated with each respective finger and musical note, 
each specific character assigned to each finger is displayed as an image on the physical objects, including tokens, charms, rings, stickers or tattoos which may be engaged or supported on the assigned finger during playing of the piano, 
each specific animal is assigned a specific color and is displayed as an image on the physical objects, including physical toys, tokens, charms, rings, or stickers to be engaged with and supported on the assigned musical notes and piano keys represented by the specific animals and representative physical objects during playing of the piano keys, 
all of the specific animals are incorporated within environments depicting musical notation and are presented in a series of continuing stories including using a house, which is a physical object for positioning adjacent black keys of a piano keyboard, as part of a themed story for teaching the location of black keys on a piano keyboard.
In the field of devices for the teaching of piano to children the association of animals and colors with the keys of the piano and with the musical notes is widely known, and it is known to provide indicia on the fingers, on the keys of the keyboard and extra identifying indicia with musical notation.  Relevant prior were cited with respect to Hoffman (U. S. Patent 5,496,179), Campbell (10,013,961) and Hale (U. S. Patent 5,540,132).
The animals, colors, and wearable items are associated with a house in this case where there is a story about the animals and the house where an ongoing story that is told related to the musical notation, the animals, the house and the color. This aspect of the claimed invention, as amended, distinguishes over the closest prior art of record.  
Claim 1, as amended, is seen to overcome the rejection with respect to 35 USC § 101, in more clearly defining the claim 1 to be linked to the statutory class of a manufacture rather than a system, which rendered the claim a bit ambiguous as a combination of a method and a manufacture. 
Claims 4, 6, 8-12, 17, 21 and 22 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 14 is allowable for a kit for learning to play the piano and reading musical notes, comprising: 
presentation materials, including pages of information, books or electronic images in a computer program for use on a laptop, tablet, smart phone or other electronic device; 
tokens bearing the images of 7 different animals representing 7 musical notes; 
a board having an external shape of, and displaying an image of, a dog house with one door, and having two slots for positioning on a group of two adjacent black keys of the piano keyboard; 
a board having an external shape of, and displaying an image of, an animal house with two doors, and having three slots for positioning on a group of three adjacent black keys of the piano keyboard; and 
rings for wearing on fingers, and displaying the images of at least five different characters representing fingers on one hand.
The key feature regards the cited board items that are configured for positioning relative to the key groups and their associated limitations.  The closest related prior art is to with respect to Hoffman (U. S. Patent 5,496,179), Campbell (10,013,961) and Hale (U. S. Patent 5,540,132), which do not teach the applicant’s key features. Claim 14 is considered to be non-obvious with respect to the closest related prior art.
Claims 15, 19, 20 and 23 are allowable for dependence on the allowable independent claim 14 and for the citation of further distinguishing subject matter.
Claim 18 is allowable for a combination of tools for teaching children to play the piano and read musical notes 
using specific characters assigned to each finger and a specific animal assigned to each musical note, 
where each specific character and specific animal are provided as physical objects to be associated with each respective finger and musical note, 
each specific character assigned to each finger is displayed as an image on the physical objects, including tokens, charms, rings, stickers or tattoos which may be engaged or supported on the assigned finger during playing of the piano, 
each specific animal is assigned a specific color and is displayed as an image on the physical objects, including physical toys, tokens, charms, rings, or stickers to be engaged with and supported on the assigned musical notes and piano keys represented by the specific animals and representative physical objects during playing of the piano keys, and 
a physical object is supported adjacent to an elbow of child learning to play the piano as a reminder of proper body position while playing the piano, and the physical object may be an arm band, a toy, a token, a charm, a tattoo or a sticker.
In the field of devices for the teaching of piano to children the association of animals and colors with the keys of the piano and with the musical notes is widely known, and it is known to provide indicia on the fingers, on the keys of the keyboard and extra identifying indicia with musical notation.  Relevant prior were cited with respect to Hoffman (U. S. Patent 5,496,179), Campbell (10,013,961) and Hale (U. S. Patent 5,540,132).
The limitation wherein a physical object is supported adjacent to an elbow of child learning to play the piano as a reminder of proper body position while playing the piano, and the physical object may be an arm band, a toy, a token, a charm, a tattoo or a sticker.
Claim 18 is considered to be non-obvious with respect to the closest related prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 27, 2022